                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICKY RENE SANDERS,                                 Case No. 18-cv-01558-SI
                                   8                    Petitioner,
                                                                                             ORDER DISMISSING REQUEST FOR
                                   9               v.                                        STAY AS MOOT
                                  10     FRED FOLK,                                          Re: Dkt. No. 14
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner filed a motion for a stay and abeyance of this action so that he could exhaust state

                                  14   court remedies for some of his claims. Docket No. 14. He recently filed a letter stating that he has

                                  15   now received a decision from the California Supreme Court on his petition for writ of habeas corpus

                                  16   and therefore believes his “claims have been fully exhausted and now are ready for this court’s

                                  17   consideration.” Docket No. 18. A stay is no longer necessary because petitioner has completed his

                                  18   efforts to exhaust state court remedies. Accordingly, the motion for a stay and abeyance is

                                  19   DISMISSED as moot. Docket No. 14. The court will issue shortly an order reviewing the amended

                                  20   petition.

                                  21           IT IS SO ORDERED.

                                  22   Dated: February 8, 2019

                                  23                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  24                                                    United States District Judge

                                  25

                                  26
                                  27

                                  28
